Citation Nr: 1109686	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-19 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's posttraumatic stress disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's bilateral hearing loss disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability.  

4.  Entitlement to service connection for a dental disorder for dental treatment purposes.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to April 1954.  The Veteran was awarded the Combat Infantry Badge.  

In March 1967, the Department of Veterans Affairs (VA) denied service connection for a dental disorder for dental treatment purposes.  In March 1967, the Veteran submitted a notice of disagreement (NOD).  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Cleveland, Ohio, Regional Office which, in pertinent part, denied increased disability evaluations for the Veteran's posttraumatic stress disorder (PTSD) and bilateral hearing loss disability.  The Veteran submitted a Motion to Advance on the Docket, which was granted in July 2010.  

The issue of an increased evaluation for the Veteran's tinnitus been raised by the record.  It has not been adjudicated by the RO.  See statement of the Veteran dated in March 2008.  Therefore, the Board does not have jurisdiction over the issue.  It is referred to the RO for appropriate action.  

This appeal is REMANDED to the St. Petersburg, Florida, Regional Office (RO).  The VA will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



REMAND

The Veteran asserts that the record supports assignment of at least a 70 percent evaluation for his PTSD and an increased evaluation for his bilateral hearing loss disability.  He states that he has been afforded ongoing treatment for both service-connected disabilities.  The Veteran's attorney advances that "the Veteran's psychiatric condition increased in severity 'more than a marginal' amount" and a total rating for compensation purposes based on individual unemployability is warranted as the Veteran's service-connected disabilities render him unemployable.  
The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a total rating for compensation purposes based on individual unemployability is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran was last afforded a VA examination for compensation purposes which addressed his PTSD and his bilateral hearing loss disability in October 2006.  In reviewing the record, the Board observes that the Veteran's psychiatric and bilateral hearing loss disabilities may have increased in severity since the last VA evaluation.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

On remand, the Veteran should be provided with notice of how to substantiate claims for entitlement to a higher rating on the basis of TDIU pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  He should also be asked to provide information about his past work experience, education and training.  

As the claims files are being returned to the RO, they should be updated to include any VA treatment records compiled since April 2010.  The Veteran also receives private medical care and should be asked to either provide any such relevant records or to authorize the VA to obtain them on his behalf.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has submitted a timely NOD with the March 1967 VA determination denying service connection for a dental disorder for dental treatment purposes.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his PTSD and bilateral hearing loss disability after 2009 including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If any identified treatment records are not ultimately received, the Veteran should be notified per 38 C.F.R. § 3.159(c) (2010).  

2.  Send the Veteran VCAA notice with respect to his request for an increased rating on the basis of TDIU.  It should also be requested that he complete a TDIU claim form so he can provide information about his work history, education, training and other relevant factors.  

3.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran, not already of record, including that provided after April 2010.  

4.  Then schedule the Veteran for a VA examination to address the current nature and severity of both his PTSD and his bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should also express an opinion as to the impact of the Veteran's psychiatric and hearing loss disabilities upon his vocational pursuits.  Do these disabilities either singly or in combination render the Veteran unable to secure and follow substantially gainful employment taking into consideration his prior work history and educational background but not his age and nonservice-connected disabilities?  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

5.  Issue a SOC to the Veteran and his attorney which addresses the issue of the Veteran's entitlement to service connection for a dental disorder for dental treatment purposes.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

6.  Then readjudicate the Veteran's entitlement to increased evaluations for both his PTSD and bilateral hearing loss disability, to include entitlement to a total rating for compensation purposes based on individual unemployability.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

7.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all 

cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

